 



Exhibit 10.2
Execution Copy
ESCROW AGREEMENT
     THIS ESCROW AGREEMENT (“Agreement”) is made and entered into as of the 16th
day of August, 2007, by and among JPMorgan Chase Bank, N.A., a national banking
association (the “Escrow Agent”), Emisphere Technologies, Inc., a Delaware
corporation (the “Company”), and ThinkEquity Partners LLC (the “Placement
Agent”).
Background
     WHEREAS, the Company proposes to sell an aggregate of up to 1,544,638
shares of its common stock, par value $0.01 per share, and warrants to purchase
up to 308,927 shares of its common stock (collectively, the “Securities”), for
an aggregate of up to $5,846,454.83, all as described in the subscription
agreements (collectively, the “Subscription Agreements”) dated the date hereof
between the Company and each purchaser named therein (each a “Purchaser,” and
collectively, the “Purchasers”);
     WHEREAS, the Securities are being offered by the Company to purchasers
identified by the Placement Agent, pursuant to the terms of the Subscription
Agreements and the Placement Agency Agreement (the “Placement Agency Agreement”)
dated August 16, 2007 between the Company and the Placement Agent;
     WHEREAS, unless the transactions contemplated by the Subscription
Agreements and the Placement Agency Agreement have been abandoned pursuant to
the terms thereof, or unless otherwise agreed to by the Company and the
Placement Agent, the closing of the purchase and sale of the Securities shall
take place on August 22, 2007 (the “Closing Date”);
     WHEREAS, with respect to certain subscription payments received from the
Purchasers, the Company and the Placement Agent propose to establish an escrow
account with the Escrow Agent in the name of the Company at 4 New York Plaza,
21st Floor, New York, New York 10004; and
     WHEREAS, the Escrow Agent is willing to receive and disburse the proceeds
from the offering of the Securities in accordance herewith. The Escrow Agent’s
duties are limited to this Agreement and shall only act in accordance with the
terms and conditions contained herein.
Terms
     NOW, THEREFORE, in consideration of the mutual agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:
     1. Deposit of Escrowed Funds. Each Purchaser for the Securities identified
on Exhibit A attached hereto shall wire or deposit with the Escrow Agent
immediately available funds of such Purchaser delivered in payment for the
Securities such Purchaser agrees to purchase (the “Escrowed Funds”). Upon
receipt of funds from each Purchaser, the Escrow Agent shall credit such funds
to a non-interest bearing account held by the Escrow Agent. The wire
instructions to which each Purchaser shall wire or deposit such funds are set
forth in the notice provision for the Escrow Agent in Section 9 to this
Agreement.

 



--------------------------------------------------------------------------------



 



     2. Acceptance. Upon receipt of the Escrowed Funds, the Escrow Agent shall
acknowledge such receipt in writing (which may be via electronic mail) to the
Company and the Placement Agent and shall hold and disburse the same pursuant to
the terms and conditions of this Agreement. The Escrow Agent shall have no duty
to verify whether the amounts and property delivered comport with the
requirements of any other agreement.
     3. List of Purchasers. Exhibit A hereto contains the name of, the address
of, the number of Securities subscribed for by, and the subscription amount to
be delivered to the Escrow Agent on behalf of, each Purchaser whose funds are
being deposited. The Escrow Agent shall notify the Placement Agent and the
Company of any discrepancy between the subscription amounts set forth on any
list delivered pursuant to this Section 3 and the subscription amounts received
by the Escrow Agent. The Escrow Agent is authorized to augment such list to
reflect the actual subscription amounts received and the release of any
subscription amounts pursuant to Section 4.
     4. Withdrawal of Subscription Amounts.
          (a) If the Escrow Agent shall receive a notice, substantially in the
form of Exhibit B hereto (an “Offering Termination Notice”) from the Company,
the Escrow Agent shall promptly after receipt of such Offering Termination
Notice, send to each Purchaser listed on the list held by the Escrow Agent
pursuant to Section 3 whose total subscription amount shall not have been
released pursuant to paragraph (b) or (c) of this Section 4, in the manner set
forth in paragraph (d) of this Section 4, a check to the order of such Purchaser
in the amount of the remaining subscription amount held by the Escrow Agent on
behalf of such Purchaser as set forth on such list held by the Escrow Agent. The
Escrow Agent shall notify the Company and the Placement Agent of the
distribution of such funds to the Purchasers.
          (b) In the event that (i) the Securities have been subscribed for and
funds in respect thereof shall have been deposited with the Escrow Agent in
accordance with this Agreement and (ii) no Offering Termination Notice shall
have been delivered to the Escrow Agent, the Company and the Placement Agent
shall deliver to the Escrow Agent a joint notice, not more than three
(3) business days prior to the Closing Date, substantially in the form of
Exhibit C hereto (a “Closing Notice”), designating the proceeds which are to be
distributed on such Closing Date, and identifying the Purchasers and the number
of Securities to be sold to each thereof on such Closing Date. The Escrow Agent,
after receipt of such Closing Notice, on such Closing Date, shall pay, in
federal or other immediately available funds and otherwise in the manner
specified in such Closing Notice, an amount equal to the aggregate of the
subscription amounts paid by the Purchasers identified in such Closing Notice
for the Securities to be sold on such Closing Date as set forth on the list held
by the Escrow Agent pursuant to Section 3.
          (c) If at any time and from time to time prior to the release of any
Purchaser’s total subscription amount pursuant to paragraph (a) or (b) of this
Section 4 from escrow, the Company shall deliver to the Escrow Agent a notice,
substantially in the form of Exhibit D hereto (a “Subscription Termination
Notice”), to the effect that any or all of the subscriptions of such Purchaser
have been rejected by the Company (a “Rejected Subscription”), the Escrow Agent,
promptly after receipt of such Subscription Termination Notice, shall promptly
send to such Purchaser, in the manner set forth in paragraph (d) of this
Section 4, a check to the order of such Purchaser in the amount of such Rejected
Subscription amount.

-2-



--------------------------------------------------------------------------------



 



          (d) For the purposes of this Section 4, any check that the Escrow
Agent shall be required to send to any Purchaser shall be sent to such Purchaser
by first class mail, postage prepaid, at such Purchaser’s address furnished to
the Escrow Agent pursuant to Section 3.
     5. Escrow Agent; Duties and Liabilities.
          (a) It is expressly understood and agreed by the parties that (i) the
duties of the Escrow Agent, as herein specifically provided, are purely
ministerial in nature; (ii) the Escrow Agent shall not have any duty to deposit
the Escrowed Funds except as provided herein, (iii) the Escrow Agent shall not
be responsible or liable in any manner whatsoever for, or have any duty to
inquire into, the sufficiency, correctness, genuineness or validity of the
notices it receives hereunder, or the identity, authority or rights of any of
the parties; (iv) the Escrow Agent shall have no duties or responsibilities in
connection with the Escrowed Funds, other than those specifically set forth in
this Agreement; (v) the Escrow Agent shall not incur any liability in acting
upon any signature, written notice, request, waiver, consent, receipt, or any
other paper or document believed by the Escrow Agent to be genuine; (vi) the
Escrow Agent may assume that any person purporting to have authority to give
notices on behalf of any of the parties in accordance with the provisions hereof
has been duly authorized to do so; (vii) the Escrow Agent shall incur no
liability whatsoever except for such resulting from its bad faith, willful
misconduct or gross negligence; and (viii) upon the Escrow Agent’s performance
of its obligations under Section 4 hereof, the Escrow Agent shall be relieved of
all liability, responsibility and obligation with respect to the Escrowed Funds
or arising out of or under this Agreement.
          (b) The Escrow Agent shall not be under any obligation to take any
legal action in connection with this Agreement or towards its enforcement or
performance, or to appear in, prosecute or defend any action or legal
proceeding, or to file any return, or pay or withhold any income or other tax
payable with respect to any Escrowed Funds or the disbursement thereof, any
payment of or in respect of which shall constitute a Loss under Section 6 below,
and the Placement Agent and the Company agree to provide to the Escrow Agent
such information and documentation as the Escrow Agent may reasonably request in
connection therewith.
          (c) In the event of any disagreement relating to the Escrowed Funds or
the disbursement thereof resulting in adverse claims or demands being made in
connection with the Escrowed Funds or in the event that the Escrow Agent is in
doubt as to what action it should take hereunder, the Escrow Agent shall be
entitled to retain the Escrowed Funds, but only to the extent of the Escrowed
Funds in controversy, until the Escrow Agent shall have received a final
non-appealable order of a court of competent jurisdiction directing delivery of
the Escrowed Funds, in which event the Escrow Agent shall disburse the Escrowed
Funds in accordance with such order. Any court order shall be accompanied by a
legal opinion by counsel for the presenting party satisfactory to the Escrow
Agent to the effect that the order is final and non-appealable. The Escrow Agent
shall act on such court order and legal opinion without further question. If a
proceeding for such determination is not begun and diligently continued, the
Escrow Agent may make an ex parte application, or bring any appropriate action,
for leave to deposit the Escrowed Funds in the Supreme Court of the State of New
York, County of New York seeking such determination or such declaratory relief
as the Escrow Agent shall deem reasonably necessary under the circumstances, and
the parties each hereby irrevocably consent to the entering of such an ex parte
order pursuant to all applicable laws, rules and procedures of the State of New
York and such court. The Escrow Agent shall be reimbursed by the Company, for
all of the Escrow Agent’s reasonable costs and

-3-



--------------------------------------------------------------------------------



 



expenses of such action or proceeding, including, without limitation, reasonable
attorneys’ fees and disbursements.
          (d) The Escrow Agent does not have any interest in the Escrowed Funds
deposited hereunder and is serving as escrow agent only and having only
possession thereof. Section 5(c), Section 5(d) and Section 6 shall survive any
termination of this Agreement or the resignation or removal of the Escrow Agent
in accordance with Section 5(h) below except with regards to Section 7 in the
event the Escrow Agent is not paid its annual administration fee.
          (e) None of the provisions of this Agreement shall require the Escrow
Agent to expend or risk its own funds or otherwise to incur any liability,
financial or otherwise, in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers if it shall have reasonable grounds
for believing that repayment of such funds or indemnity satisfactory to it
against such risk or liability is not assured to it.
          (f) The Escrow Agent may consult with independent counsel and the
advice or any opinion of counsel shall be full and complete authorization and
protection in respect of any action taken or omitted by it hereunder in good
faith and in accordance with such advice or opinion of counsel.
          (g) The Escrow Agent may execute any of the trusts or powers hereunder
or perform any duties hereunder either directly or through agents, attorneys,
custodians or nominees appointed with due care, and shall not be responsible for
any willful misconduct or gross negligence on the part of any agent, attorney,
custodian or nominee so appointed.
          (h) The Escrow Agent may at any time resign by giving ten (10) days
written notice of resignation to the Company and the Placement Agent. Upon
receiving such notice of resignation, the Company and the Placement Agent shall
promptly appoint a successor and, upon the acceptance by the successor of such
appointment, release the resigning Escrow Agent from its obligations hereunder
(other than obligations and liabilities arising by reason of the prior bad
faith, willful misconduct or gross negligence of the Escrow Agent) by written
instrument, a copy of which instrument shall be delivered to the resigning
Escrow Agent and the successor. If no successor shall have been so appointed and
have accepted appointment within forty-five (45) days after the giving of such
notice of resignation, the resigning Escrow Agent may petition any court of
competent jurisdiction for the appointment of a successor.
          The Company and the Placement Agent, by issuing a joint written
instruction to the Escrow Agent, shall have the right to terminate the
appointment of the Escrow Agent. Such joint written instruction shall specify
the date upon which such termination shall take effect. Thereafter, the Escrow
Agent shall have no further obligation hereunder (other than obligations and
liabilities arising by reason of the prior bad faith, willful misconduct or
gross negligence of the Escrow Agent) except to hold the Escrowed Funds as
depository. The Company and the Placement Agent agree that in the event of such
termination, they will cooperate with each other to jointly appoint a banking
corporation, trust company or attorney as successor Escrow Agent. The Escrow
Agent shall refrain from taking any action until receiving written instructions
jointly signed by the Company and the Placement Agent designating the successor
Escrow Agent.

-4-



--------------------------------------------------------------------------------



 



          (i) Any partnership or other similar entity into which the Escrow
Agent may be merged or converted or with which it may be consolidated, or any
partnership, corporation or other similar entity resulting from any merger,
conversion or consolidation to which the Escrow Agent shall be a party, or any
partnership, corporation or other similar entity succeeding to the business of
the Escrow Agent shall be the successor of the Escrow Agent hereunder without
the execution or filing of any paper with any party hereto or any further act on
the part of any of the parties hereto except where an instrument of transfer or
assignment is required by law to effect such succession, anything herein to the
contrary notwithstanding.
          (j) No printed or other matter in any language which mentions the
Escrow Agent’s name or the rights, powers, or duties of the Escrow Agent shall
be issued by the other parties hereto or on such parties’ behalf unless the
Escrow Agent shall first have given its specific written consent thereto. The
Escrow Agent hereby consents to the use of its name and the reference to the
escrow arrangement in the Subscription Agreements and the Placement Agency
Agreement.
     6. Indemnification of Escrow Agent. The Company hereby agrees to indemnify
and hold the Escrow Agent harmless from any and all liabilities, obligations,
damages, losses, claims, encumbrances, costs or expenses (including reasonable
attorneys’ fees and expenses) (any or all of the foregoing herein referred to as
a “Loss”) arising hereunder or under or with respect to the Escrowed Funds,
except for Losses resulting from the bad faith, willful misconduct or gross
negligence of the Escrow Agent. Anything in this Agreement to the contrary
notwithstanding, in no event shall the Escrow Agent be liable for special,
indirect or consequential loss or damage of any kind whatsoever (including but
not limited to lost profits), even if the Escrow Agent has been advised of the
likelihood of such loss or damage and regardless of the form of action.
          The parties hereto acknowledge that the foregoing indemnities shall
survive the resignation or the removal of the Escrow Agent or the termination of
this Agreement.
     7. Fees. The Company agrees to (a) pay the Escrow Agent the annual
administration fee of $2,500 per annum without pro-ration for partial years,
upon execution of this Agreement and from time to time thereafter reasonable
compensation for the services to be rendered hereunder, which unless otherwise
agreed in writing shall be as described in Schedule 1 attached hereto, and
(b) pay or reimburse the Escrow Agent upon request for all expenses,
disbursements and advances, including reasonable attorney’s fees and expenses,
incurred or made by it in connection with the preparation, execution,
performance, delivery, modification and termination of this Agreement.
     8. Security Procedures. In the event funds transfer instructions are given
(other than in writing at the time of execution of this Agreement, as indicated
in Schedule 2 attached hereto), whether in writing, by telecopier or otherwise,
the Escrow Agent is authorized to seek confirmation of such instructions by
telephone call-back to the person or persons designated on Schedule 3 hereto,
and the Escrow Agent may rely upon the confirmation of anyone purporting to be
the person or persons so designated. The individuals authorized to give and
confirm funds transfer instructions may be changed only in a writing actually
received and acknowledged by the Escrow Agent. If the Escrow Agent is unable to
contact any of the authorized representatives identified in Schedule 3, the
Escrow Agent is hereby authorized to seek confirmation of such instructions by
telephone call-back to any one or more of your executive officers (“Executive
Officers”), as the Escrow Agent may select. Such Executive Officer shall deliver
to the Escrow Agent a fully executed Incumbency Certificate, and the Escrow
Agent may rely

-5-



--------------------------------------------------------------------------------



 



upon the confirmation of anyone purporting to be any such officer. The Escrow
Agent and the beneficiary’s bank in any funds transfer may rely solely upon any
account numbers or similar identifying numbers provided by the Company or the
Placement Agent to identify (a) the beneficiary, (b) the beneficiary’s bank, or
(c) an intermediary bank. The Escrow Agent may apply any of the escrowed funds
for any payment order it executes using any such identifying number, even when
its use may result in a person other than the beneficiary being paid, or the
transfer of funds to a bank other than the beneficiary’s bank or an intermediary
bank designated. The parties to this Agreement acknowledge that these security
procedures are commercially reasonable. All funds transfer instructions must
include the signature of the person(s) authorizing said funds transfer, which
shall be an individual who is designated to give funds transfer instructions as
designated in Schedule 3.
     9. Notices. Any notice or demand desired or required to be given hereunder
shall be in writing and deemed given when sent by facsimile transmission with
receipt confirmed to the telephone number below and addressed as follows:
          a. If to the Escrow Agent, to:
JPMorgan Chase Bank, N.A.
Escrow Services
4 New York Plaza, 21st Floor
New York, NY 10004
Facsimile: (212) 623-6168
Attention: Glenn Sturman / Florence Hanley
with wire transfers to:
JPMorgan Chase Bank
ABA # 021000021
Account No.: 304954950
Account Name: Emisphere / ThinkEquity
          b. If to the Company, to:
Emisphere Technologies, Inc.
765 Old Saw Mill River Road
Tarrytown, New York 10591
Facsimile: (914) 593-8253
Attention: Chief Executive Officer
with copies to:
Brown Rudnick Berlack Israels LLP
One Financial Center
Boston, Massachusetts 02111
Facsimile: (617) 289-0413
Attention: Timothy C. Maguire, Esq.

-6-



--------------------------------------------------------------------------------



 



          c. If to the Placement Agent, to:
ThinkEquity Partners LLC
31 West 52nd Street
Suite 1700
New York, New York 10019
Facsimile: (212) 468-7044
Attention: Mark Spiegel
with copies to:
Lowenstein Sandler PC
1251 Avenue of the Americas
New York, NY 10020
Facsimile: (973) 422-6873
Attention: Michael D. Maline, Esq.
or to such other address or account information as hereafter shall be designated
in writing by the applicable party to the other parties hereto. Notwithstanding
the above, in the case of communications delivered to the Escrow Agent pursuant
to this section, such communications shall be deemed to have been given on the
date received by the Escrow Agent. In the event that the Escrow Agent, in its
sole discretion, shall determine that an emergency exists, the Escrow Agent may
use such other means of communication as the Escrow Agent deems appropriate. For
the purposes of this section, “Business Day” shall mean any day other than a
Saturday, Sunday or any other day on which the Escrow Agent located at the
notice address set forth in this section is authorized or required by law or
executive order to remain closed.
     10. Entire Agreement. This Agreement and any exhibits and schedules hereto
constitute the entire agreement between the parties hereto pertaining to the
subject matters hereof, and supersede all negotiations, preliminary agreements
and all prior and contemporaneous discussions and understandings of the parties
in connection with the subject matters hereof. Any exhibits and schedules hereto
are hereby incorporated into and made a part of this Agreement.
     11. Amendments. No amendment, waiver, change or modification of any of the
terms, provisions or conditions of this Agreement shall be effective unless made
in writing and signed by the parties or by their duly authorized agents. Waiver
of any provision of this Agreement shall not be deemed a waiver of future
compliance therewith and such provision shall remain in full force and effect.
     12. Severability. In the event any provision of this Agreement is held
invalid, illegal or unenforceable, in whole or in part, the remaining provisions
of this Agreement shall not be affected thereby and shall continue to be valid
and enforceable.
     13. Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of New York without regard to any
applicable principles of conflicts of law.
     14. Submission to Jurisdiction. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT
TO THIS AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF

-7-



--------------------------------------------------------------------------------



 



NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW
YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO HEREBY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS AND APPELLATE COURTS
FROM ANY THEREOF. EACH PARTY HERETO HEREBY IRREVOCABLY CONSENTS TO THE SERVICE
OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY ACTION OR PROCEEDING
BY THE MAILING OF COPIES THEREOF TO SUCH PARTY BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO SUCH PARTY, AT ITS ADDRESS
SPECIFIED HEREIN. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS.
     15. Headings and Captions. The titles or captions of paragraphs in this
Agreement are provided for convenience of reference only, and shall not be
considered a part hereof for purposes of interpreting or applying this
Agreement, and such titles or captions do not define, limit, extend, explain or
describe the scope or extent of this Agreement or any of its terms or
conditions.
     16. Gender and Number. Words and phrases herein shall be construed as in
the singular or plural number and as masculine, feminine or neuter gender,
according to the context.
     17. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Facsimiles may also be
deemed originals for the purpose of this Agreement.
     18. Binding Effect on Successors and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors and assigns, and the
subscribers of the Securities. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto (and their
respective legal representatives, heirs, successors and assigns), any rights,
remedies, obligations or liabilities.
     19. Account Opening Information. To help the government fight the funding
of terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. When an account is opened, the Escrow Agent will
ask for information that will allow it to identify relevant parties. Upon
execution of this Agreement, each party shall provide the Escrow Agent with a
fully executed W-8 or W-9 Internal Revenue Service form, which shall include
their Tax Identification Number (TIN) as assigned by the Internal Revenue
Service.
     20. Force Majeure. In the event that any party or the Escrow Agent is
unable to perform its obligations under the terms of this Agreement because of
acts of God, strikes, equipment or transmission failure or damage reasonably
beyond its control, or other cause reasonably beyond its control, the Escrow
Agent shall not be liable for damages to the other parties for any damages
resulting from such failure to perform otherwise from such causes. Performance
under this Agreement shall resume when the Escrow Agent is able to perform
substantially.

-8-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above written.

                      ESCROW AGENT:       COMPANY:    
 
                    JPMORGAN CHASE BANK, N.A.       EMISPHERE TECHNOLOGIES, INC.
   
 
                   
By:
          By:        
 
                   
 
  Name:           Name:    
 
  Title:           Title:    
 
                    PLACEMENT AGENT:                
 
                    THINKEQUITY PARTNERS LLC                
 
                   
By:
                   
 
                   
 
  Name:                
 
  Title:                

-9-



--------------------------------------------------------------------------------



 



EXHIBIT A
SUMMARY OF ESCROWED FUNDS TO BE RECEIVED

                                      Number of     Number of     Subscription  
  Receipt Confirmed   Name and Address of Purchaser   Shares     Warrants    
Amount     by Escrow Agent  
 
                               

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF OFFERING TERMINATION NOTICE
                     ___, 2007
JPMorgan Chase Bank, N.A.
Escrow Services
4 New York Plaza, 21st Floor
New York, NY 10004
Attention: Florence Hanley / Glenn Sturman
Dear                     :
          Pursuant to Section 4(a) of the Escrow Agreement dated as of
August 16, 2007 (the “Escrow Agreement”) by and among ThinkEquity Partners LLC,
Emisphere Technologies, Inc. (the “Company”) and you, the Company hereby
notifies you of the termination of the offering of the Securities (as that term
is defined in the Escrow Agreement) and directs you to make payments to the
Purchasers as provided for in Section 4(a) of the Escrow Agreement.

            Very truly yours,


EMISPHERE TECHNOLOGIES, INC.
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CLOSING NOTICE
                    , 2007
JPMorgan Chase Bank, N.A.
Escrow Services
4 New York Plaza, 21st Floor
New York, NY 10004
Attention: Florence Hanley / Glenn Sturman
Dear                     :
          Pursuant to Section 4(b) of the Escrow Agreement dated as of
August 16, 2007 (the “Escrow Agreement”), by and among ThinkEquity Partners LLC
(the “Placement Agent”), Emisphere Technologies, Inc. (the “Company”) and you,
the Company hereby certifies that it has received subscriptions for the
Securities (as that term is defined in the Escrow Agreement) and the Company
will sell and deliver Securities to the Purchasers thereof at a closing to be
held on August 22, 2007 (the “Closing Date”). The names of the Purchasers
concerned, the number of Securities subscribed for by each of such Purchasers
and the related subscription amounts are set forth on Schedule A annexed hereto.
          Please accept these instructions as standing instructions for the
closing to be held on the Closing Date. The parties hereto certify that their
instructions may be transmitted to you via facsimile.
          We hereby request that the aggregate subscription amount be paid as
follows:
1. To the Company, $                    , pursuant to the following wire
transfer instructions:
Bank: JPMorgan Chase Bank, N.A.
ABA number: 021000021
Account Number: 323-871-895
Account Name: Emisphere Technologies
2. To ThinkEquity Partners LLC, $                    , pursuant to the following
wire transfer instructions:
Bank: First Republic Bank
ABA number: 321-081-669
Account Number: 995-0081-6089
Account Name: ThinkEquity Partners LLC
Reference: ThinkEquity Partners LLC, Main Operating Account
3. To JPMorgan Chase Bank, N.A. as Escrow Agent, $2,500.00, pursuant to the
following wire transfer instructions:
Bank: JPMorgan Chase Bank, N.A.
ABA #: 021000021
Account Number:304865893
Account Name: Escrow Pending
Ref: Escrow Agent Fees
Attn: Glenn Sturman

 



--------------------------------------------------------------------------------



 



4. To Lowenstein Sandler PC, $                    , pursuant to the following
wire transfer instructions:
Bank Name: PNC Bank New Jersey
ABA#: 031207607
Account #: 8019327261
Account Name: Lowenstein Sandler PC
                    Attorney Business Account
Ref: ThinkEquity 18922-5
     These instructions may be executed in counterparts, each of which shall be
deemed to be an original, and all of which together shall constitute one and the
same instrument.
[Signatures on following page]

C-2



--------------------------------------------------------------------------------



 



            Very truly yours,

EMISPHERE TECHNOLOGIES, INC.
      By:           Name:           Title:           THINKEQUITY PARTNERS LLC
      By:           Name:           Title:        

C-3



--------------------------------------------------------------------------------



 



SCHEDULE A

                              Number     Number of     Subscription   Name of
Purchaser   of Shares     Warrants     Amount  
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUBSCRIPTION TERMINATION NOTICE
                    , 2007
JPMorgan Chase Bank, N.A.
Escrow Services
4 New York Plaza, 21st Floor
New York, NY 10004
Attention: Florence Hanley / Glenn Sturman
Dear                     :
          Pursuant to Section 4(c) of the Escrow Agreement dated as of
August 16, 2007 (the “Escrow Agreement”), by and among ThinkEquity Partners LLC,
Emisphere Technologies, Inc. (the “Company”) and you, the Company hereby
notifies you that the following subscription(s) have been rejected:

                          Dollar Amount of Name of   Number of Subscribed  
Number of Subscribed   REJECTED PURCHASER   SHARES REJECTED   WARRANTS REJECTED
  SUBSCRIPTION
 
           

            Very truly yours,

EMISPHERE TECHNOLOGIES, INC.
      By:           Name:           Title:        

D-1



--------------------------------------------------------------------------------



 



SCHEDULE 1
$2,500 per annum without pro-ration for partial years.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2
Name of Company: Emisphere Technologies, Inc.
Wiring Instructions:
Bank Name: JPMorgan Chase Bank, N.A.
ABA/Routing Number: 021000021
Account Number: 323-871-895
Account Name: Emisphere Technologies
Name of Placement Agent:
ThinkEquity Partners LLC
Wiring Instructions:
Bank Name: First Republic Bank
ABA/Routing Number: 321-081-669
Account Number: 995-0081-6089
Account Name: ThinkEquity Partners LLC
Ref: ThinkEquity Partners LLC, Main Operating Account
Name of Attorney: Lowenstein Sandler, P.C.
Wiring Instructions:
Bank Name: PNC Bank New Jersey
ABA/Routing Number: 031207607
Account Number: 8019327261
Account Name: Lowenstein Sandler PC
Ref: ThinkEquity 18922-5

 



--------------------------------------------------------------------------------



 



SCHEDULE 3
Telephone Number(s) for Person(s)
Designated to Give and Confirm Funds Transfer Instructions
If to Company:

                  Name   Telephone Number   Signature Specimen
 
           
1.
  William T. Rumble   (914) 785-4717    
 
           
 
           
2.
           
 
           

If to Placement Agent:

                  Name   Telephone Number   Signature Specimen
 
           
1.
  Ted Mitchell   (415) 249-6388    
 
           
 
           
2.
           
 
           
 
           
3.
           
 
           

 